 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruitt Construction Co., Inc.andAlex J. Soares, anIndividualInternational Association of Bridge,Structural, Orna-mental & Reinforced Iron Workers Union, Local378andAlex J. Soares, an Individual.Cases 20-CA-6155 and 20-CB-2258June 24, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS BROWNAND JENKINSOn January 27, 1971, Trial Examiner James T.Barker issued his Decision in the above-entitled pro-ceedings, finding that the Respondents had engaged inand were engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent Union filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and the Gen-eral Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, and briefs, and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner directed to the Respondent Em-ployer and Respondent Union and hereby orders thatthe Respondents, Truitt Construction Co., Inc., Oak-land, California, its officers, agents, successors, and as-signs,and International Association of Bridge, Struc-tural, Ornamental & Reinforced Iron Workers Union,Local 378, its officers, representatives, and agents, shalltake the action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter was heardat San Francisco, California, on October, 15, 1970, pursuantto separate charges filed on June 12, 1970,' in Case 20-CA-6155 and Case 20-CB-2258 by Alex J. Soares, an individual.On August 17, 1970, the Acting Regional Director of theNational Labor Relations Board for Region 20 issued anorder consolidating cases, consolidated complaint and noticeof hearing alleging that Truitt Construction Co., Inc., hadviolated Section 8(a)(3) and Section 8(a)(1) of the NationalLabor Relations Act, and that International Association ofBridge, Structural, Ornamental & Reinforced Iron WorkersUnion, Local 378, had violated Section 8(b)(2) and Section8(b)(1)(A) of the Act. The parties timely filed briefs onNovember 20, 1970.Upon consideration of the briefs and upon the entire recordin this case and my observation of the witnesses, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYTruitt Construction Co., Inc., hereinafter called the Com-pany, is, and has been at all times material herein, a Cali-fornia corporation with a place of business in Oakland, Cali-fornia, where it is engaged in business as a general contractorin the construction industry.During the calendar year immediately preceding the issu-ance of the complaint herein, the Company furnished goodsand services valued in excess of $50,000 to nonretail custom-ers in the State of California, which customers annually sellproducts and services valued in excess of $50,000 directly topurchasers located outside the State of California.Upon these stipulated facts, I find that at all times materialherein Truitt Construction Co., Inc., has been an employerengaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondents concede that at all times material hereinInternational Association of Bridge, Structural, Ornamental& Reinforced Iron Workers Union, Local 378, hereinaftercalled the Union, has been a labor organization within themeaning of Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe initial issue in this case is whether the evidence ad-duced by the General Counsel is sufficient to establish thatthe Union caused or attempted to cause the Company to layoff or terminate Alex Soares from his position of employmentwith the Company. The further issue arising under the plead-ings and record in this case is whether the Company laid offor terminated the services of Soares because he did not pos-sess the job skills then required by the Company or whetherhis layoff was accomplished because of his lack of member-ship in the Union.'All references herein are to the calendar year 1970, unless specificallyindicated otherwise191 NLRB No. 73 TRUITT CONSTRUCTION CO.B. Pertinent Facts1.The company and union heirarchyJohn Truitt is president and sole stockholder of the Com-pany. The Companyis licensed as a generalcontractor underthe laws of the State of California. Truitt supervises the workof his employees and performs construction work on con-struction projects of the Company, as required.Richard Zampa and Ronald McDonald arebusiness agentsof the Union.2.The employment of Alex SoaresAlex Snares commenced work for the Company on April16.He was employed as a welder at the hourly rate of $4.50.At the commencement of his employment, Soares sought toobtain from John Truitta commitmentof a minimum of 6months' work. Truitt declined to give Soares such a commit-ment but informed him that as long as he did his work therewould be no problem with layoffs. At this point in time,Soares was not a member of any labor organization.During his period of employment by the Company, Soaresdivided his worktime evenly between shopwork and workperformed outside of the shop. In this connection, he welded,cut, and set up I-beams and performed some erection work.Additionally, he used the cutting torch, stamped holes inmetal, and fitted metal members together for erection at pro-jects of the Company. While Soares spent approximately 40to 50 percent of his worktime in the employ of the Companyperforming field tasks, he spent only approximately 2'2 daysin the employ of the Company performing construction tasksat construction sites. In this latter capacity,he erected somestaircase enclosures and performed some welding aroundpipe on the project. The balance of his fieldwork in the em-ploy of the Company was spent in erecting and performingnecessary welding tasks in connection with the installation ofmaterial he had built in the shop.3.Welding work and skillsShop welding is performed on metal material which, tofacilitate the welding work, is placed by the welder on astationary horizontal or vertical plane. Construction weldingdiffers from shop welding in that the welding work must bedone on the metal materials as they exist in their fixed posi-tion at the building site. Thus, the welder is required in con-struction welding to perform vertical, horizontal, or overheadwelding. Welding which is to be erected on construction pro-jects performed under the codes or auspices of the State ofCalifornia, is inspected by a government inspector forstrength, dimension, and appearance. A uniform width andtexture is required to pass inspection. The Respondent Unionhas recognized jurisdiction over outside welding while adifferent local of the Iron Workers has jurisdiction over shopwelding.4.The Cal-State projectDuring the month of June, the Company was engaged inwork relating to a construction project being carried on at theCal-State College in Hayward, California. Alex Soares per-formed shopwork on materials- destined for installation anderection on the Cal-State project. All construction work, in-cluding welding,performed on the Cal-State project was sub-ject to inspection by a building inspector in the employ of theStateof California.'3All of the foregoing is based on undisputed record testimony.5095.The layoff of Alex SoaresOn Friday, June 5, Alex Soares was performing work in theemploy of the Company at the Cal-State work project. Hehad been dispatched there by John Truitt to correct somework whichSoareshad performed in the shop. At approxi-mately 2 p.m. on June 5, Snares injured his foot and returnedto the shop from the project at approximately 4 p.m. Heinformed Truitt of the injury.Soares was scheduled to return to work on Monday, June8, but during the weekend of June 6 and 7 Soares experiencedsubstantial swelling in his injured foot.Thereafter,on Mon-day morning, June 8, he telephoned Truitt and informed himof the condition of his injured foot. Truitt instructed Soaresto consult a doctor and have X-rays taken.Soares did so onthe afternoon of June 8 and received the following statementfrom his physician:Alex Soares was seen and treated by me today and is toremain away from work until further notice.His nextappointment is Thursday, June 11.Upon receipt of the doctor's certificate Soares went directlyto seeTruitt atthe officeof the Company.Soares informedTruitt that the doctor had instructed him to "stay off" his footfor a "few days." Soares showed Truitt the statement whichthe doctor had given him. Truitt instructed Soares to give allof the information to his secretary and then to return to theoffice.Soares spoke with Truitt's secretary and gave her thestatement which the doctor had given him. He returned andspoke with Truitt.Truitt informed Soares that the Iron Workers had come tothe Cal-State job and had "kicked them all off the property"because the employees had to be union members to work onthe project. Truitt further told Soares that as Soares was nota union member he had to lay Soares off.Thereupon Soaresthen asked Truitt if he could work if he became a member ofthe Union and Truitt answered in the affirmative. Addition-ally,Truittstated that he could perform work in the shopwithout becoming a member of the Union. Truitt showedSoares a piece of paper bearing the names Richard Zampaand Robert McDonald.'6.Thecollective-bargaining agreementOn Friday, June 5, Truitt had in his employ at the Cal-State project, in addition to Alex Soares, employees Pavonand Denbreejen. Additionally, Truitt worked at the project.For,a period of several days prior to June 5, Truitt hadendeavored through contacts with a friend who was a mem-ber of the Iron Workers local union in San Francisco, toobtain the services of two specific members of the local.Efforts to obtain the services of these two individuals hadproved unsuccessful.On Monday, June 8,Pavon and Den-breejen worked with Truitt on the Cal-State project. Duringthe workday, Truitt was approached by an individual whoinformed Truitt he would be able to obtain some Iron Work-ers for Truitt from the Hayward area.' Truitt was receptive'The foregoing is based principally upon the credited testimony of AlexSoares. I credit the testimony of John Truitt concerning this incident onlyto the extent it is consistent with the above findings. As I observed Soarestestify, he impressed me as a credible witness whose recollection was accu-rate and whose testimony was not tailored by considerations of self-interest.On the other hand, Truitt was not interrogated directly concerning thecontext or substance of his conversation with Soares wherein he informedSoares of his layoff. Truitt's fragmentary denials of isolated aspects ofSoares' testimony are not sufficient to overcome the credible account givenby Soaresof the conversation in question.°The context of the testimony of record concerning this subject clearlyreveals that the workers to be supplied were Iron Workers and that thegeographic area from which they would emanate was the Hayward, in(Cont.) 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDand stated that he was in need of their services. The individualto whom Truitt was speaking asked if he had a job. stewardon the project. Truitt stated that he did not. Soon-thereafter,at approximately 3:30 p.m., Truitt spoke to Pavon and Den-breejen saying, "Wise up, we'll go home." Truitt took his menoff the Cal-State job and left the project.Neither Pavon nor Denbreejen was a member of the Re-spondent Union.On June 8, John Truitt executed a collective-bargainingagreement with the Respondent Union. The agreement con-tained a hiring hall arrangement, including union securityand maintenance of membership provision.Thereafter, on Wednesday, June 10, Truitt employed two-members of the Union supplied to him by the Union. Theywere employed to do welding work and erecting related to thewelding craft. One of the welders supplied was capable ofdoing vertical welding and the other was not. Truitt retainedthe individual who lacked the necessary vertical welding skilland obtained an additional qualified welder from the Union.The individual who was not qualified as a vertical welder wasutilized in performing flat welding and in welding deck platesonto beams. Additionally, he did some erection work. JohnTruitt testified that he did not use the services of Alex Soaresin lieu of the services of the latter employee because Sorares"was not experienced in that sort of thing. He had neverworked on that sort of thing before."5John Truitt testified that on June 10 at the Cal-State projecthe had need for employees to work as construction weldersand as erectors. He testified that the work to be done in thesecategori es of employment was work connected with the con-struction craft and not the shop craft. Additionally, he tes-tified that on neither June 5 nor June 8 did he have in hisemploy an erector.John Truitt further testified that at times relevant to thisproceeding he had a need for personnel skilled in vertical andhorizontal welding and in the performance of constructionerection. -He testified that the basic tools of a constructionerector are a spud wrench, a level, and a transit. He testifiedthat Soares lacked the capability of using a level and transit.Truitt testified, in substance, that Soares lacked the necessaryskill and knowledge to properly use a transit and also was notsufficiently sensitive to the safety requirements incident toworking as an erector.John Truitt additionally testified that upon his own obser-vation of the work of Alex Soares during the term of hisemployment with the Company, Soares lacked the skillsnecessary to perform vertical and horizontal welding. Duringthe early stages of Soares' employment with the Company,Truitt and Soares had discussed the need for Soares to, im-prove his skills as a vertical welder.7. Soares contacts UnionIn the meantime, upon returning to his home on the after-noon of June 8, Soares placed a telephone call to the office ofthe Union. The individual who answered the telephone iden-tified himself as "McDonald" and Soares in turn identifiedhimself by name and asserted that he was in the employ ofTruitt Construction. Soares added that he was calling "aboutcontrast to the San Francisco, area5The evidence of record revealed that in his pretrial affidavit given to anagent of the National Labor Relations Board during the investigatory stagesof this proceeding John Truitt stated as follows:The reason I could not have had Soares perform the work that Balmer[the employee lacking vertical welding skills] was doing on the job wasthat Balmer came to do the work he was doing, erection work, period.Soares was not doing erection work. I never asked him if he could doerection work.getting into the union . . . " McDonald responded that he hadspoken with Truitt but that Soares couldn't get into theUnion because there was a waiting list of 100 men. Addition-ally,McDonald stated thatSoareswould have to go throughan apprenticeship after being placed on the waiting list.Soaresremonstrated that McDonald had no right to "knock[him] off the job" asserting that he, Soares, had been working,,in the employ of the Company. Soares stated,,that in suchcircumstances when a union comes in they,should take theemployees on the payroll and initiate them, into the union.McDonald made a brief retort and hung up the phone.Thereafter, on June 10, Soaresagaincalled the office of theUnion and asked to speak with Dick Zampa. In speaking withZampa, Soares inquired if it were not possible for the Unionto accept him into membership in that he had been workingon the Truitt job before the agreement between the Companyand the Union had been signed. In connection with this re-quest, Soares observed that on a prior occasion he had beenemployed by a company which recognized the Union and theUnion had automatically taken the employees into member-ship. Zampa responded that the Union did not follow thisprocedure and observed that he had too many men out ofwork. He further stated, in substance, that the Union placedtheirmembers in jobs before placing anyone else . ' Zampafurther stated that the Union had signed a contract withTruitt Construction Company on the day previous.Alex Soares made no further effort to gain membership inthe Union. He did not apply for admission to the apprentice-ship program.'8. Soares seeks reemploymentOn June 11, AlexSoaresreturned to the Company andsubmitted his medicalrelease toTruitt.Soaresrequested thatTruitt permit him to return to work and Truitt stated that hehad no work available for Soares. Truitt stated that he hadqualified welders on the construction job and that as a conse-quence he was not assigning Soares to that work.John Truitt testified that following Soares' layoff it was notuntil July 31 that there was any shopwork to be performed.He further testified that subsequent to July 31 there had beensome shopwork available. He did not utilize the services ofAlex Soares in performing this work. He further testified, insubstance, that although during the period June 5 until July31 there was maintenance work to be done it was not suffi-cient in volume to "keepa man goingfull time."Alex Soares has not worked in the employ of the CompanysinceJune 5. On June 8, he was paid for his services throughthe workday of June 5.John Truitt testified without contradiction that neitherRichard'Zampa nor Robert McDonald had requested him toterminate or lay off Alex Soares.9.The job classifications and experience of Alex SoaresAlex Soares credibly testified that he gained his first experi-ence as awelder in 1963.He gainedthis experience whileworking with a machine works concern doing spotweldingduring a period of 2 or 3 months. For a period of 2 years, heworked for another concern where he began as a spotwelder.During his employment, he worked on a variety of machinesand for a portion of his employment was doing setups. Addi-tionally, for a period of 2 years, he worked for a miningconcern in Nevada where he erected a mercury mill. In per-forming this work,Soaresdid flat, vertical, and horizontalAll of the foregoing concerning the conversations which Soares hadwith McDonald and Zampa is based upon the credited and unrefuted tes-timony of Alex Soares. TRUITT CONSTRUCTION-CO.welding. For 7 months in Arizona, Soares was employed incleaning up and rendering operative a mine which had beenclosed down. He performed some welding work in connectionwith this assignment. Prior to his employment by the Com-pany, Soares had never been employed by a constructioncontractor as a construction welder:At the time of his original hire in April 1970, Soares in-formed Truitt that he had not been certified as a .welder andearly in the course of Soares' employment, Truitt informedhim that his vertical welding was not satisfactory. When hehired Soares in April, or later during the course of Soares'employment, Truitt learned of Soares' prior employment ex-periences.CONCLUSIONSThe complaint alleges that on or about June 8, the Unioncaused or attempted to cause the Company to lay off orterminate Alex Soares because of his lack of membership inthe Union. The complaint further alleges that, acting pursu-ant to the Union's demand, the Company laid off or ter-minated Soares because he was not a member of the Union.The evidence establishes that on June 8 the Union and Com-pany entered into a collective-bargaining agreement contain-ing a union security provision requiring membership in theUnion after 8 days of employment. The validity of the unionsecurity provision is not challenged.It is well settled that specific evidence of intent to encour-age or discourage membership in a labor organization is notan indispensable element of proof of a violation of Section8(a)(3) of the Act.' An employer violates Section 8(a)(3) and(1) of the Act by terminating or otherwise adversely affectingan employee's job tenure because of his lack of union mem-bership.' Direct proof of union complicity in such a dischargeis not essential if the sum of the evidence supports the findingthat the employer acted upon the demand of the union.'The evidence of record, viewed in context of thechronology of events which it discloses,, requires a finding,which I make, that the failure and refusal of the Company onand after June 8 to employ Alex Soares was predicated uponSoares' lack of membership in the Union and was in fulfill-ment of an understanding with the Union reached on June 8with John Truitt, thealter egoof the Company.On April 16, Alex Soares had commenced his employmentwith the Company upon verbal assurances of a certain con-tinuity of employment. From April 16 until June 5, Soareshad worked each day without layoff or downtime. He com-menced the workday of June 5 with no advanced warning ofany impending layoff. To be certain, during the precedingdays, John Truitt had been seeking the services of qualifiedvertical welders to perform welding on the construction siteat Cal-State in Hayward. The need for such craftsmen had,so the record suggests, been foreseen by Truitt and there isno warrant for assuming that Soares was given any considera-tion for the particular assignment. However, the record evi-dence rather clearly reveals that the need of the Company wasnot exclusively for qualified vertical welders, and that, inpoint of fact, after June 8, the Company had a continuingneed for the services of an employee to perform other typesof construction welding and to do erection work at the con-'The Radio Officers' Union of the Commercial Telegraphers Union, AFLv.N..L.R.B.,347 U S. 17.8See,e.g.,Endicott Church Furniture, Inc.,125 NLRB 853, enfd. 286F.2d 533 (C.A.D.C.);N.L.R.B. v St. Joe Paper Company,319 F.2d 819(C.A.2)'N.L.R.B. v. Local 776, Stage Employees & Moving Picture MachineOperators (Cascade Pictures Co. ofCalifornia),303 F.2d 513 (C.A 9), enfg.asmodified124 NLRB 842, cert denied 51 LRRM 2222.511struction,site. It was against this backdrop that Soares wasinformed by John Truitt on the afternoon of June 8 that hecould no longer work because he was not a member of theUnion. -I am convinced that Truitt so informed Soares be-cause of the meeting he, Truitt, had had earlier in the daywith a representative of the Union and because he learnedfrom that representative that he could obtain welders fromthe Union by entering into an exclusive referral contract withthe Union. Thequid pro quo,however, was to be Truitt'sabstention from using any nonunion help on the construction10project.I am unable to accept Truitt's explanation for not continu-ing Soares in his employ, There is little of substance in therecord to.suggest that Soares lacked skill in the less com-plicated'procedures,of flat welding, and the facts of recordreveal,that Truitt simply did not know when he informedSoares of his layoff whether Soares could work as an erectoron construction work. Truitt concedes that over the courseof Soares' employment he learned of Soares' prior job experi-ences and there was basis enough in what Soares had toldTruitt to suggest capacity in Soares to perform uncom-plicated construction welding and to do erection Work at thejobsite. Soares' purported disregard for safety at heights ap-pears not to have weighed significantly in Truitt's decisionnot to employ him in performing erection work at the Cal-State project, and Truitt knew that Soares had had the experi-ence in similar work and enjoyed performing it.That Soares did not possess the tools of an erector crafts-man is established, but Truitt did not assert that this was abarrier to utilizing Soares in that capacity and the work wasof the variety that Truitt had reason to believe Soares couldperform. If union membership considerations hadnotbeen afactor, the reasonable course of action for Truitt would havebeen to retain Soares in his employ and to utilize his job skillsin conjunction with his capacity to do the more routine con-struction site welding and erection work which was per-formed by the worker referred by the Union who lackedacceptable vertical welding skill. As Soares' tenure with theCompany antedated that of the latter employee, and as Soarespossessed shop skills of proven value to the Company hisretention would normally have been anticipated, absent dis-criminatory considerations. I am convinced that the reasonsTruitt did not follow this course of action were (1) his recog-nition of the Union as the source of supply for qualifiedvertical welders and (2) the stricture placed upon him by theUnion in utilizing other than Union-supplied craftsmen infulfilling the Company's manpower needs. While it was per-missible under the Act for the Company and the Union toenter into an exclusive referral agreement of the variety whichthey on June 8 executed, it was not permissible for them touse the agreement as they did to exclude immediately frompresent employment nonunion personnel.The Respondents both contend that the employment ar-rangement between the Company and Soares was on a day-to-day basis and that the Company had the right to discon-tinue this arrangement at any time. It is the Respondents'contention that by virtue of Section 8(f) of the Act, the pre-10That Truitt, contrary to his testimony,recognizedthe individual whovisited him at the jobsite on June 8 asbeing a representativeof the Umoncannot be doubted. Truitt's statementsmade to Ins employees on June 8,when he removed them from the jobsite, andhis summationto Snares onthat date when he informed him of his layoff, both convincinglyestablishthat Truitt recognized the visitoras being an agentof the Umon. Moreover,the record evidence establishes that Truitt learned on June 8 that he couldobtain welders from the Union There is no reasonableexplanationof recordrevealingwho, other than an agent of the Union, could have given Truittthese assurancesupon which he relied and to which subsequentevents, asfound, related. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire, exclusive referral procedure imbedded in their collec-tive-bargaining agreement was lawful and served to insulateSoares' layoff from the reach of the Act. Without regard towhether or not the Company is an employer engagedprimarily in the building and construction industry," it issufficient to find that upon the facts of this record Section 8(f)is not applicable. Despite Truitt's contention that on June 8when the agreement was signed Soares was no longer on thepayroll, the objective evidence does not support this assertion.Soares was scheduled to work on June 8 and but for his injuryundobtedly would have done so, just as his coworkers, Pavonand Denbreejen, did. Moreover, on Monday morning, June8,when Soares called in concerning his injury Truitt did notinform Soares that he was being laid off. It was not until theintervening events of the day had been experienced thatTruitt decided upon the layoff. I am convinced, and find, thatthis action was taken in response to the verbal hiring arrange-mentstruck between Truitt and the Union on June 8, whicharrangement was immediately formalized in the collective-bargaining agreement. The subsequent practical effect giventhis arrangement was the termination of Soares' employment.Never again, on or after June 8, was Soares given employmentin any capacity by the Company. The role of the Union interminating Soares' prospects for employment in anycapacity related directly to the Cal-State job is inferable ini-tially from Truitt's June 8 accounting to Soares concerningthe reason for Soares' layoff. But this inference of directinvolvement of the Union is further enhanced by the evidenceof record revealing the privative and negative character of theresponses ' given Soares by Union Agents McDonald andZampa. These conversations had the effect of informingSoares that, for practical purposes, union membership andreferral were closed to him. While there is no direct evidenceof record revealing that any agent of the Union in specificterms demanded Soares' termination or layoff, the statementsof Truitt on June 8 concerning union demands, the executionof the collective-bargaining agreement between the Companyand the Union soon thereafter, on June 8; the hire of unionreferrals on June 10 and the separate telephonic disclosuresby McDonald and Zampa produce an interrelationship ofevents and occurrences telescoped within a brief time periodpersuasively establishing union involvement in the layoff ofSoares which was the equivalent of an explicit demand. Thisinvolvement constituted, in law, a cause or attempt to causeas those terms relate to Section 8(b)(1)(A) and Section 8(b)(2)of the Act, construed in light of Section 8(a)(3) of the Act. 12Whatever course was open to the Respondents on and afterJune 8, by reason of their collective-bargaining agreementtheir conduct toward Soares is not rendered lawful by Section8(f) of the Act. This is so because the plain facts of recordreveal that Soares was an employee of the Company at thetime the agreement became effective and his tenure of em-ployment was immediately affected adversely solely because,as Truitt explained at the time to Soares, he was not a memberof the Union. On June 11 when Soares submitted his medicalrelease, his' status had already been sealed, as the events ofJune 8 reveal. In such circumstances, Respondents may notvalidly contend that the union referrals employed at Cal-Statehad achieved superior job retention rights, and that Soares'displacement had resulted merely from the normal and legiti-mate operation of the contractual job referral system. OnJune 11, not only had Soares' displacement been foreor-" Neither party undertook directly to litigate this issue but in his briefthe General Counsel challenged the statusof the Companyas an employerso engaged.12See, e.g,N.L.R.B. v.Jarka Corp.,198 F 2d 618,621 (C.A. 3).dained, but on that date he was also denied the benefit of the8-day time period contractually provided for the perfection ofmembership in the Union. In the prevailing circumstances,any effort on his part to have made formal application formembership in the Union had been reduced to a futility bythe telephonic responses of McDonald and Zampa. ,The decision herein that Respondents discriminatedagainst Soares in violation of the Act in no manner limits thefreedom of an employer to in any nondiscriminatory fashiondetermine the composition of his work force. Neither is theright given employers and labor organizations to enter intoexclusive referral arrangements in any manner curtailed. TheCompany herein violated Section 8(a)(3) of the Act by per-mitting the composition of its work force to be dictated by theunion affiliations of the individuals comprising it in disregardnot only of the statutory rights of Soares but in excess of themembership acquisition period allowed by the collective-bar-gaining agreement. The Union violated Section 8(b)(1)(A)and Section 8(b)(2) of the Act by requiring that all presentemployees be members of the Union and by failing to providethem an opportunity or time period in which to perfect mem-bership.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theCompany set forth in section I, above, had a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I shall recommend that they eachcease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Company unlawfully laid off AlexSoares in violation of Section 8(a)(3) and (1) of the Act, andthat the Union violated Section 8(b)(2) and Section8(b)(1)(A) by unlawfully causing or attempting to causeSoares' layoff, I shall order that Respondents cease and desistfrom such unlawful conduct and post appropriate notices. Ishall also order that the Company offer Alex Soares immedi-ate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority orother rights or privileges. I shall further order that Respond-ents, jointly and severally, make Alex Soares whole for anyloss of earnings he may have suffered by reason of the dis-crimination against him by payment to him of money equalto that which he would have earned as wages from June 8,1970, the effective date of his layoff," to the date of the offerof such reinstatement, less his net earnings during said period,in the manner prescribed inF W. Woolworth Company,90NLRB 289, together with interest in accordance with thepolicy of the Board as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.The Union may terminate its liability for further accrual ofbackpay by notifying the Company, in writing, that theUnion has no objection to Soares' reinstatement. The Unionshall not thereafter be liable for any backpay accruing afterfive days from the giving of such notice. Absent such notifica-tion, however, the Union shall remain jointly and severally11Although physically indisposed on June 8, 9, and 10 to perform work,this factor is a matter for compliance consideration TRUITT CONSTRUCTION CO.liable with the Company for all backpay to Soares which mayaccrue thereafter until the Company complies with this order.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Truitt Construction Co., Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. International Association of Bridge, Structural, Orna-mental & Reinforced Iron Workers Union, Local 378, is alabor organization within the meaning of Section 2(5) of theAct.3.By laying off Alex Soares the Company has engaged in,and is engaging in, unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.4.By causing or attempting to cause the Company to layoff Alex Soares because Soares was not a member of theUnion, the Unionhas engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(b)(1)(A) andSection 8(b)(2) of the Act.5.The aforesaid, unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER14Respondent, Truitt Construction Co., Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Encouraging membership in International Associationof Bridge, Structural, Ornamental & Reinforced Iron Work-ers Union, Local 378, or any other labor organization of itsemployees, by laying off employees because of their lack ofunion membership, or in any other manner discriminatingagainst any of its employees in regard to hire to tenure ofemployment or any other term or condition of employment,except to the extent permitted by Section 8(a)(3) of the Act,as amended.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed in Section'7of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Offer employee Alex Soares immediate and full rein-statement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-leges, and make him whole, jointly and severally, with Re-spondent Union, International Association of Bridge, Struc-tural, Ornamental & Reinforced Iron Workers Union, Local378, for any loss of pay he may have suffered by reason of thediscrimination against him, in the manner set forth above inthe section entitled "The Remedy."(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.3"In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes513(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying all payrollrecords, social security payment records, timecards, person-nel records, and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its Oakland, California, place of business andat the Cal-State project in Hayward, California, if the Com-pany continues to be engaged in that project in any viablemanner, copies of the attached notice marked "AppendixA."15 Copies of said notice to be furnished by the RegionalDirector for Region 20, shall, after being duly signed by arepresentative of the Company, be posted by the Companyimmediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 20, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.16Respondent, International Association of Bridge, Struc-tural Ornamental & Reinforced Iron Workers Union, Local378, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Truitt ConstructionCo., Inc., its officers, agents, successors, or assigns, to lay offor otherwise discriminate against Alex Soares, or any otheremployee, for a reason other than a failure to tender or paythe periodic dues and initiation fee uniformly required as acondition of acquiring or maintaining membership in theRespondent Union.(b)Causing or attempting to cause Truitt ConstructionCo., Inc., its officers, agents, successors, or assigns, to lay offAlex Soares in violation of Section 8(a)(3) of the Act, becausehe was not a member of the Union.(c) In any like or related manner restraining or coercingemployees of Truitt Construction Co., Inc., its successors orassigns, in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorized bySection 8(a)(3) of the Act.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Notify Truitt Construction Co., Inc., in writing, witha copy to Alex Soares, that it withdraws its objections to theCompany's employing Alex Soares and will not oppose hisreinstatement.(b) Jointly and severally with Truitt Construction Co.,Inc.,make whole Alex Soares for any loss of pay sustainedby him by reason of his layoff effective June 8, 1970, in themanner set forth in the section of the Decision entitled "TheRemedy."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the Umted States Court of Appealsenforcing an order of the National Labor Relations Board."16In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." 514DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Post at its business offices and meeting halls in Oakland,DatedByCalifornia, and at that portion of the construction project atCal-State in Hayward, California, at which the Companymay be presentlyengaged asa contractor in a viablemanner,copies of the attached notice marked "Appendix B." Copiesof said notice, to be furnished by the Regional Director forRegion 20, shall, after being duly signed in an official repre-sentative of the Union, be posted by it immediately uponreceipt thereof, and be maintained by it for a period of 60consecutive days, thereafter, in conspicuousplaces,includingall places where notices to members are customarily posted.Reasonable steps shall be taken by the Union to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(d)Mail or deliver to theRegionalDirector for Region 20signed copies of the attached notice marked "Appendix B"for posting by Truitt Construction Co., Inc., in places wherenotices to the Company's employees are customarily posted.(e)Notify the Regional Director for Region 20, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent Union has taken to comply here-with.18" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byorder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcing an order of the National Labor Relations Board."18In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of this Order, what steps the Respondent Union has taken tocomply herewith "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT except to the extent permitted by Sec-tion 8(a)(3) of the National Labor Relations Act, asamended, lay off or otherwise discriminate against AlexSnares, or any other employee, because of lack of mem-bership in International Association of Bridge, Struc-tural,Ornamental & Reinforced Iron Workers Union,Local 378, or any other labororganization.WE WILL NOTin any like or related manner interferewith, restrain or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILLoffer immediate and full reinstatement toAlex Soares to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges.WE WILL jointly and severally with International As-sociation of Bridge, Structural, Ornamental & Rein-forced IronWorkers Union, Local 378, make AlexSoares whole for any loss of earnings suffered by him byreason of the discrimination against him, together withinterest on the pay he lost by reason of his layoff on June8, 1970.TRUITrCONSTRUCTIONCo., INC.(Employer)(Representative)(Title)Note:WE WILL notify immediately the above-namedindividual, if presentlyserving inthe Armed Forces ofthe United States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.Thisis anofficial notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-3197.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, except to the extent permitted underSection 8(a)(3) of the National Labor Relations Act, asamended,causeor attempt to cause Truitt ConstructionCo., Inc., to discriminateagainstAlex Soares or anyother employees because they are not members of ourUnion.WE WILL NOTrestrainor coerceemployeesof TruittConstruction Co., Inc., in the exercise of any right guar-anteed under Section 7 of the Act, except to the extentthat such right may be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.WE WILL write Truitt Construction Co., Inc., andAlex Soares informing them that we withdraw our objec-tionsto the Company's employment of Soares or to hisreinstatement.WE WILL jointly and severally with Truitt Construc-tion Co., Inc., make whole Alex Soares for any loss ofearningssuffered by reason of his layoff on June 8, 1970,and jointly and severally with the Company pay himinterest on the pay he lost by reason of his layoff on June8, 1970.DatedByINTERNATIONALASSOCIATION OFBRIDGE,STRUCTURAL,ORNAMENTAL &REINFORCEDIRON WORKERSUNION,LOCAL 378(Labor Organization)(Representative)(Title)This is an officialnotice and must not bedefaced by any-one.This notice mustremain postedfor 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questionsconcerningthisnoticeor compliance withits provisions, may be directed to theBoard'sOffice, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California, 94102, Telephone 556-3197.